DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election with traverse of species (i), claim 2, in the reply filed on 12/29/2020 is acknowledged. Claims 1, 7 – 11 and 13 – 18 are generic to all species. Claims 3 – 6 and 12 and species (ii) – (v) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Objections
3.	Claim 7 is objected to because of the following informalities: the units are missing from the melt flow index “between 5 and 70”. It is suggested the claim be amended to recite “between 5 and 70 dg/min”. Appropriate correction is required. 

Claim Analysis
4.	Summary of Claim 1:
A thermoplastic composition comprising: 

(A) from 10 to 69 wt.%, based on the weight of said composition 5polypropylene; 

(B) at least 30 wt.%, based on the weight of said composition of a heterophasic propylene copolymer comprising: 

* from 70 to 92 wt.% based on the weight of said heterophasic propylene copolymer of a propylene-based matrix consisting of a polypropylene 10polymer; wherein the polypropylene polymer has an intrinsic viscosity IVPP; 

* from 8 to 30 wt.% based on the weight of said heterophasic propylene copolymer of a dispersed ethylene-a-olefin copolymer having an ethylene content of between 10 and 55 wt.% EPR; and  15wherein the ratio of IVEPR/IVPP is between 3 and 7, wherein IVPP and IVEPR are determined according to ISO-1628-1 (2009) and ISO-1628-3 (2010) based on the amount of the xylene-soluble matter (CXS) and xylene-insoluble matter (CXI) measured according to ISO 16152 (2005); 

C) from 0 - 30 wt.%, based on the weight of said composition of an ethylene- 20a-olefin elastomer comprising ethylene and a C3 to C10 a-olefin;

D) from 1 - 30 wt.%, based on the weight of said composition of a talc; 

E) from 0 - 10 wt.% based on the weight of said composition of a high-density polyethylene (HDPE); 

F) from 0 - 5 wt.%, based on the weight of said composition of an additive.

 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 – 2, 9 – 11, 13 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marques Ferreira Custodia et al. (US PG Pub 2016/0326355 A1).
	Regarding claims 1, 2, 9 and 11, Marques Ferreira Custodia et al. teach a heterophasic copolymer comprising a matrix phase comprising a propylene polymer and a dispersed phase comprising an ethylene-α-olefin elastomer, wherein the propylene is present in amounts of at least 90% by weight in a preferred embodiment [0016], wherein the propylene polymer has an intrinsic viscosity IVPP and the ethylene- α-olefin elastomer has an intrinsic viscosity IVEPR wherein the ratio of IVEPR/IVPP is 3-7 thereby reading on the claimed range of 3-7, wherein the copolymer comprises from 8 to 30 wt% of the ethylene- α-olefin elastomer thereby reading on the claimed range of from 8 to 30 wt%, wherein the ethylene- α-olefin comprises 10 – 55 wt% of ethylene thereby reading on the claimed ethylene content of between 10 and 55 wt% and thereby reading on the component (B) as required by the instant claim. Marques Ferreira Custodia et al. teach the heterophasic copolymer further comprising inorganic fillers such as talc in amounts of from 1 to about 25 wt% thereby reading on (D) as required by the instant claim (claims 1, 11 and [0258]). Marques Ferreira Custodia et al. teach a heterophasic propylene copolymer consisting of a propylene based matrix consisting of a propylene homopolymer and/or a propylene copolymer comprising at least 90 wt% of propylene and up to 10 wt% of ethylene and/or at least one C4 to C10 alpha olefin [0016]. As such, the heterophasic propylene copolymer of Marques Ferreira Custodia et al. reads on both (A) and (B) as required by the instant claim.
Regarding claim 10, Marques Ferreira Custodia et al. teach the heterophasic propylene copolymer having a stiffness/flexural modulus preferred to be at least 1200 MPa [0024]. 
Regarding claim 13, Marques Ferreira Custodia et al. teach the ratio of IVEPR/IVPP is 3-5 (claim 5) thereby reading on the claimed range.
Regarding claims 14 and 17, Marques Ferreira Custodia et al. teach automotive parts [0268] such as instrument panels, among others.
Regarding claims 15 and 16, Marques Ferreira Custodia et al. teach a tiger stripe rating of at least 8 [0269].



Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marques Ferreira Custodia et al. (US PG Pub 2016/0326355 A1).
Marques Ferreira Custodia et al. teach the composition according to claim 1 as set forth above and incorporated herein by reference.
Marques Ferreira Custodia et al. do not particularly teach the tensile modulus of the composition.
The mechanical property of tensile modulus is a function of the composition. Marques Ferreira Custodia et al. teach the same composition as required by the instant claim and as set forth in the rejection above. Therefore, the mechanical property of tensile modulus of Marques Ferreira Custodia et al. will be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. .

Claim Rejections - 35 USC § 103
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marques Ferreira Custodia et al. (US PG Pub 2016/0326355 A1).
Regarding claim 7, Marques Ferreira Custodia et al. teach the melt flow index of the heterophasic propylene copolymer of 40 – 120 dg/min [0029].
Marques Ferreira Custodia et al and the claims differ in that Marques Ferreira Custodia et al. do not teach the exact same range for the MFI as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Marques Ferreira Custodia et al. (40 – 120 dg/min) overlap the instantly claimed range (5 – 70) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05).

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763